





COMMERCIAL METALS COMPANY


RESTRICTED STOCK UNIT AWARD AGREEMENT
        


%%FIRST_NAME%-% %%LAST_NAME%-%
(the “Participant”)


has been granted a Restricted Stock Unit Award (the “RSU Award” or the “Award”),
which is described in this Award Agreement (the “Agreement”) in accordance with
Section 3 of the Commercial Metals Company (the “Company”) 2013 Long-Term Equity
Incentive Plan (the “Plan”). The “Date of Grant” is %%OPTION_DATE%%.


This Agreement is subject to the terms and conditions of the Plan, and the terms
of the Plan shall control in the event any provision of this Agreement is
inconsistent with and not permitted by the provisions of the Plan. The
capitalized terms used but not defined in this Agreement that are defined in the
Plan shall have the meanings assigned to them in the Plan.


1. Restricted Stock Unit Award. The number of shares of Common Stock that may be
delivered pursuant to this RSU Award is %%TOTAL_SHARES_GRANTED%-%.


a. Vesting; Timing of Delivery of Shares.


(i) Subject to the remainder of this Agreement, provided the Participant is
actively employed by the Company or a Subsidiary on the applicable vesting date,
the RSU Award shall vest in the form of shares of Company Common Stock and
become payable as follows:


(A) One-third (1/3) of the number of shares of Common Stock subject to the Award
on the Date of Grant shall vest on the first anniversary of the Date of Grant.


(B) One-third (1/3) of the number of shares of Common Stock subject to the Award
on the Date of Grant shall vest on the second anniversary of the Date of Grant.


(C) The remaining one-third (1/3) of the number of shares of Common Stock
subject to the Award on the Date of Grant shall vest on the third anniversary of
the Date of Grant.


Each of the periods described in clauses (A), (B), and (C) above is a “Vesting
Year.”


(ii) Upon (A) the Participant’s death or (B) the Participant’s Termination of
Service as a result of Total and Permanent Disability (other than a Qualifying
Termination under Section 1.a.(iii)), a pro rata portion of the unvested RSU
Award shall automatically become vested and payable. Such pro-rata portion shall
equal the number of shares of Common Stock that would have become vested
pursuant to Section 1.a.(i) at the end of the then-current Vesting Year
multiplied by a fraction, the numerator of which
1






--------------------------------------------------------------------------------



is the number of days during the then-current Vesting Year prior to the date of
such event, and the denominator of which is the number of days in the
then-current Vesting Year.


(iii) Notwithstanding Section 1.a.(i), in the event of the Participant’s (A)
Termination of Service as a result of Total and Permanent Disability, (B)
Qualifying Retirement or (C) Termination of Service by the Company or a
Subsidiary without Cause or by the Participant for Good Reason, in each case
within 24 months after the occurrence of a Change in Control which is also a
“change in control event” under Treasury Regulation Section 1.409A-3(i)(5) (a
“Qualifying Termination”), 100% of the as-yet unvested RSU Award shall
automatically become fully vested and payable upon the date of the Qualifying
Termination.


(iv) Notwithstanding anything in this Section 1.a. to the contrary, in the event
of the Participant’s Qualifying Retirement (other than a Qualifying
Termination), the RSU Award shall continue to vest and become payable as set
forth in Section 1.a.(i) subject to the Participant’s compliance with the
Restrictive Covenants. Notwithstanding the foregoing, the Committee shall have
the sole authority to determine whether a Termination of Service is a Qualifying
Retirement for the purposes of Section 1.a. As an inducement to the Company to
continue vesting the Award in accordance with this Section 1.a.(iv), the
Participant represents to, and covenants with or in favor of, the Company that
the Participant will comply with all of the restrictive covenants set out in
Attachment A to this Agreement (the “Restrictive Covenants”), which Attachment A
shall be considered a part of this Agreement, as a condition to the continuation
of vesting of the Award following a Qualifying Retirement. Such Restrictive
Covenants shall be in addition to, and not in lieu of, any other restrictive
covenants to which the Participant may be subject under the terms of an
employment agreement with the Company or otherwise.


(v) Subject to Section 15, in the event of vesting of any shares of Common Stock
subject to this Award following the completion of a Vesting Year or pursuant to
the Participant’s death, Termination of Service due to Total and Permanent
Disability or a Qualifying Termination, the Company shall deliver to the
Participant (or the Participant’s personal representative) the number of shares
of Common Stock equal to the number of units of the RSU Award which have become
vested as soon as practical after the applicable vesting date (but in no event
later than 60 days following such date).


b. Forfeiture of RSU Award. Any portion of the RSU Award that does not become
vested and payable in shares of Common Stock in accordance with this Section 1
shall be forfeited on the date of the Participant’s Termination of Service.


2. Definitions. For purposes of this Agreement, the following terms shall have
the meaning set forth below:


“Cause” means (A) material misappropriation with respect to the business or
assets of the Company; (B) persistent refusal or willful failure constituting
gross dereliction by the Participant to substantially perform the Participant’s
duties and responsibilities to the Company, which continues after the
Participant receives written notice from the Company of such refusal or failure
and which is not remedied by the Participant within thirty (30) days following
receipt of the Company’s written notice; (C)
2






--------------------------------------------------------------------------------



conviction of a felony or crime involving fraud, dishonesty or moral turpitude;
or (D) the use of drugs or alcohol that interferes materially with the
Participant’s performance of his or her duties.


“Good Reason” means the occurrence, without the Participant’s written consent,
of any of the following conditions or events: (A) the material failure to
maintain the Participant in the office or position, or in a substantially
equivalent office or position, held by the Participant immediately prior to the
date of the Change in Control; (B) a material adverse change in the nature or
scope of the Participant’s position, duties, powers, functions or
responsibilities as compared to the nature or scope of such position, duties,
powers, functions or responsibilities immediately prior to the date of the
Change in Control; provided, however, that a diminution of the Participant’s
duties, functions or responsibilities attributable solely to the Company ceasing
to be a public company on or after the date of the Change in Control shall not
alone constitute a material adverse change; (C) any failure by the Company to
provide the Participant with the compensation and material benefits provided to
the Participant immediately prior to the date of the Change in Control,
including any material reduction in the Participant’s annual base salary; (D)
the failure of any successor to the Company to assume this Agreement; or (E) any
requirement by the Company that the Participant relocate more than 50 miles from
the Participant’s principal workplace.


Notwithstanding the foregoing, an act or omission shall not constitute Good
Reason unless (i) the Participant gives written notice to the Company indicating
that the Participant intends to terminate employment for Good Reason, (ii) the
Participant’s resignation occurs within sixty (60) days after the Participant
knows or reasonably should know of a condition or event described above, or
within sixty (60) days after the last in a series of such events, and (iii) the
Company has failed to remedy such condition or event within thirty (30) days
after receiving the Participant’s written notice. If the Company remedies the
condition or event described in the Participant’s written notice within thirty
(30) days after receiving such notice, then such condition or event will not
constitute Good Reason for purposes of this Agreement.


“Qualifying Retirement” means that the Compensation Committee of the Board of
Directors of the Company (“Committee”), in its sole discretion, determines that
the sole reason for the Participant’s Termination of Service on or after the six
month anniversary of the Date of Grant is a Qualifying Retirement. The following
thresholds shall act as triggers for an analysis by the Committee of whether
such Termination of Service is a Qualifying Retirement: (A) Termination of
Service solely due to retirement following the attainment of age sixty-two (62)
or permitted early retirement as determined by the Committee; (B) Termination of
Service solely due to retirement following the attainment of age fifty-five (55)
and ten (10) years of employment with the Company or any Subsidiary; or (C)
Termination of Service solely due to retirement following the attainment of age
fifty (50) and fifteen (15) years of employment with the Company or any
Subsidiary, or (D) Termination of Service for other reasons as determined by the
Committee; provided that under no circumstance will a Termination of Service
prior to the six month anniversary of the Date of Grant be considered a
Qualifying Retirement.


“Termination of Service” occurs when the Participant ceases to serve as an
employee of the Company or a Subsidiary for any reason.
3






--------------------------------------------------------------------------------





“Total and Permanent Disability” means a Participant is qualified for long-term
disability benefits under the Company’s or a Subsidiary’s disability plan or
insurance policy; or, if no such plan or policy is then in existence or if the
Participant is not eligible to participate in such plan or policy, that the
Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee.


3. Restrictions on Award and Rights of a Stockholder. The Participant will not
be treated as a stockholder with respect to any shares of Common Stock covered
by this Agreement until the shares are entered by book entry registration in the
Company’s direct registration services or the issuance of a certificate or
certificates to the Participant for the shares. Subject to the provisions of the
Plan, until the date shares of Common Stock are delivered to the Participant
under this Award (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, assign, pledge, hypothecate, encumber or otherwise
dispose of any portion of the Award or any shares of Common Stock that may be
delivered under the Award. All of the rights of the Participant in the Award and
the Common Stock issued upon vesting of the Award are subject to Section 16 of
this Agreement.


4. Book Entry or Certificate Issuance of Shares and Legend. All shares of Common
Stock delivered shall be represented by, at the option of the Company, either
book entry registration in the Company’s direct registration services or by a
certificate. If the Common Stock was not issued in a transaction registered
under the federal and state securities laws, all shares of Common Stock
delivered under the Award that are issued in certificate form shall bear a
restrictive legend and shall be held indefinitely, unless they are subsequently
registered under the federal and state securities laws or the Participant
obtains an opinion of counsel, satisfactory to the Company, that registration is
not required. All shares of Common Stock delivered that are issued in book entry
direct registration services form shall be subject to the same restrictions
described in a restrictive legend.


5. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


6. Investment Representation. Unless the Common Stock is issued to him in a
transaction registered under federal and state securities laws, the Participant
represents and warrants that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws.


7. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company, and represents
that he is familiar with the terms of the Plan, and accepts this Award subject
to all the terms of the Plan. The Participant agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee or the
Board, as appropriate, upon any questions arising under the Plan or this
Agreement.


8. Law Governing; Venue. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the
4






--------------------------------------------------------------------------------



laws of another state). Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement shall be
brought in the courts of the State of Texas, County of Dallas, or, if it has or
can acquire jurisdiction, in the United States District Court for the Northern
District of Texas, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such proceeding, waives any objection it
may now or hereafter have to venue or convenience of forum, agrees that all
claims in respect of the proceedings shall be heard and determined only in any
such court and agrees not to bring any proceeding arising out of or relating to
this Agreement in any other court.


9.  Legal Construction. In the event that any term of this Agreement is held by
a court to be invalid in any respect, the invalid term shall not affect any
other term that is contained in this Agreement and this Agreement shall be
construed in all respects as if the invalid term had never been contained
herein.


10. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter of this Agreement and
constitute the sole agreements between the parties with respect to the subject
matter.


11. Parties Bound. The terms that are contained in this Agreement shall apply
to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives, and
permitted successors and assigns, subject to the limitation on assignment set
forth in this Agreement.


12. Amendment. The provisions of this Agreement may be amended or waived only by
the written agreement of the Company and the Participant, and no course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement;
provided, however, that the Company may change or modify the terms of this
Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder
or as necessary to comply with any other applicable law. Notwithstanding the
preceding sentence, the Company may amend the Plan or revoke the Award to the
extent permitted by the Plan.


13. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


Notice to the Company shall be addressed and delivered as follows:


Commercial Metals Company
6565 N. MacArthur, Suite 800
Irving, Texas 75039
Attn: Corporate Secretary
Facsimile: (214) 689-4326


Notice to the Participant shall be addressed and delivered as set forth on the
signature page


14. Withholding Taxes.


5






--------------------------------------------------------------------------------



a. The Participant should consult immediately with his own tax advisor regarding
the tax consequences of this Agreement. The Company (or a Subsidiary that is the
Participant’s employer) (for purposes of this Section 14 “Company” includes any
applicable Subsidiary) shall have the right to deduct from all amounts paid in
stock, cash or any other form, any taxes required by law to be withheld in
connection with this Award (the “Required Tax Payments”). The Company may also
require the Participant receiving shares of Common Stock to pay the Company the
Required Tax Payments. Such payments shall be made when requested by Company and
may be required prior to the delivery of any book entry registration or
certificate representing shares of Common Stock.


b. The Participant may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a check or cash payment
to the Company, (2) delivery to the Company (either actual delivery or by
attestation procedures established by the Company) of previously owned whole
shares of Common Stock having an aggregate Fair Market Value, determined as of
the date on which such withholding obligation arises (the “Tax Date”), equal to
the Required Tax Payments, (3) authorizing the Company to withhold whole shares
of Common Stock which would otherwise be issued or transferred to the
Participant having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the Required Tax Payments (the “Share Retention Method”) or (4)
any combination of (1), (2) and (3); provided, however, if the Participant is
subject to Section 16 of the Exchange Act, his withholding obligations under
this Section 14 shall be satisfied by the Share Retention Method, and neither
the Company nor the Committee shall have any discretion to permit the
satisfaction of such withholding obligation by any other means. Shares of Common
Stock to be delivered to the Company or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the maximum
statutory tax rate in the employee’s applicable jurisdiction; provided that the
Company shall be permitted to limit the number of shares so withheld to a lesser
number if necessary, in the judgment of the Committee, to avoid adverse
accounting consequences or for administrative convenience. Any fraction of a
share of Common Stock which would be required to satisfy any such obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Participant. No book entry registration or certificate representing a share of
Common Stock shall be delivered until the Required Tax Payments have been
satisfied in full.


15. Section 409A; Delay of Payment.


a. It is intended that the payments and benefits provided under this Agreement
either will be exempt from the application of the requirements of Section 409A
of the Code pursuant to the short-term deferrals exception described in Treasury
Regulation Section 1.409A-1(b)(4), or will comply with the requirements of
Section 409A and the Treasury Regulations thereunder. The Agreement shall be
interpreted, construed, administered, and governed in a manner that effects such
intent, and the Company shall not take any action that would be inconsistent
with such intent. Without limiting the foregoing, the payments and benefits
provided under this Agreement may not be deferred, accelerated, extended, paid
out or modified in a manner that would result in the imposition of an additional
tax upon the Participant under Section 409A of the Code.


b. To the extent (i) any payment to which the Participant becomes entitled under
this Agreement upon the Participant’s “separation from service” (within the
meaning of Section 409A of the Code) constitutes deferred compensation subject
to Section 409A of the Code and (ii) the Participant is deemed at the time of
such separation from service to be a “specified employee” under Section 409A of
the Code, then any payment that would be payable under this Agreement prior to
the six-month anniversary of the Participant’s separation from service shall be
6






--------------------------------------------------------------------------------



delayed until the earlier of (x) the expiration of the six (6) month period
measured from the date of the Participant’s separation from service; and (y) the
date of the Participant’s death following such separation from service.


        16. Forfeiture or Recovery. Notwithstanding anything to the contrary in
the Plan, if the Committee determines, in its sole discretion, that the
Participant has engaged in fraud or misconduct that relates to, in whole or in
part, the need for a required restatement of the Company’s financial statements
filed with the Securities and Exchange Commission, the Committee will review all
incentive compensation awarded to or earned by the Participant, including,
without limitation, any Award under the Plan, with respect to fiscal periods
materially affected by the restatement and may cause to be forfeited any vested
or unvested Awards and may recover from the Participant all incentive
compensation to the extent that the Committee deems appropriate after taking
into account the relevant facts and circumstances. Any recoupment hereunder may
be in addition to any other remedies that may be available to the Company under
any other agreement or applicable law, including disciplinary action up to and
including termination of employment.


        17. Adjustment of Awards. The number of hypothetical shares of Common
Stock subject to the Award shall be subject to adjustment in accordance with the
Plan.


18. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


19. Waiver. The Participant acknowledges that the waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.


20. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan and on the
Awards, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


* * * * * * * * * * * *



IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Participant, to evidence his consent and
approval of all the terms of this Agreement, has duly executed this Agreement,
as of the Date of Grant.




COMPANY:


COMMERCIAL METALS COMPANY


              


By: 
Name:        
7






--------------------------------------------------------------------------------



Title:        




PARTICIPANT:




        
Signature


Name:       
Address:  
        




8







--------------------------------------------------------------------------------



COMMERCIAL METALS COMPANY
Attachment Ato Award Agreement
Restrictive Covenants
The Company and the Participant acknowledge and agree that during the course of
the Participant’s employment by the Company, he or she has been provided access
to confidential information of the Company and its Affiliates, has been provided
with specialized training on how to perform his or her duties, and has been
provided contact with the Company’s and Affiliates’ customers and potential
customers throughout the world. The Participant further recognizes and agrees
that the Company and its Affiliates have devoted a considerable amount of time,
effort, and expense to develop its confidential information, training, and
business goodwill, all of which are valuable assets to the Company; that the
Participant has had broad responsibilities regarding the management and
operation of the Company’s and Affiliates’ world-wide operations, as well as its
marketing and finances, its existing and future business plans, customers and
technology; and disclosure or use of the Company’s or Affiliates’ confidential
information and additional information described herein to which the Participant
has had access, would cause irreparable harm to the Company. Therefore, in
consideration of all of the foregoing, the Company and the Participant agree as
follows:
1.Non-Competition After Qualifying Retirement. As stated above, the Participant
has received confidential information by virtue of his or her employment in an
executive capacity with the Company. Accordingly, the Participant agrees that
upon his or her Qualifying Retirement and for the period thereafter ending on
the date of final vesting and settlement of all Units granted under the Award
(the “Non-Compete Period”), he or she will not compete with the Company or
Affiliates in any location in the world in which the Company or Affiliates have
operations as of the date of the Participant’s Qualifying Retirement, by
engaging in the conception, design, development, production, marketing, selling,
sourcing or servicing of any product or providing of any service that is
substantially similar to the products or services that the Company or any of its
Affiliates provided during the Participant’s employment or planned to provide
during the Participant’s employment and of which the Participant had knowledge,
responsibility or authority, and that he will not work for, assist, or become
affiliated or connected with, as an owner, partner, consultant, or in any other
capacity, either directly or indirectly, any individual or business which offers
or performs services, or offers or provides products substantially similar to
the services and products provided by the Company or Affiliates during the
Participant’s employment, or that were planned to be provided during the
Participant’s employment and of which the Participant had knowledge,
responsibility or authority. Additionally, during the Non-Compete Period, the
Participant will not accept employment with or provide services in any capacity
to any individual, business entity, investor or investment fund that is actively
involved in or assessing an acquisition of a controlling interest in the Company
or purchase of substantially all assets of the Company. The restrictive
covenants set forth in this Attachment A are reasonable and do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of the Company.
2.Non-Solicitation of Customers and Employees. The Participant further agrees
that during the Non-Compete Period he or she will not either directly or
indirectly, on his or her own behalf or on behalf of others solicit or accept
any business from any customer or supplier or prospective customer or supplier
with whom the Participant personally dealt or solicited or had contact with at
any time during the Participant’s employment; solicit, recruit or otherwise
attempt to hire, or personally cause to hire any of the then current employees
or consultants of the Company or any of its Affiliates, or former employees or


Commercial Metals Company 2013 Long-Term Equity Incentive Plan
Award Agreement for GLT
Attachment A


--------------------------------------------------------------------------------



consultants who were employees or consultants of the Company or any of its
Affiliates during the preceding twelve months, to work or perform services for
the Participant or for any other entity, firm, corporation, or individual; or
solicit or attempt to influence any of the Company’s or any of its Affiliates’
then current customers or clients to purchase any products or services
substantially similar to the products or services provided by the Company or
Affiliates during the Participant’s employment (or that were planned to be
provided during the Participant’s employment) from any business that offers or
performs services or products substantially similar to the services or products
provided by the Company or Affiliates.
3.Reformation. The Participant and the Company agree that if any of the
covenants contained in this Attachment A is held by any court to be effective in
any particular area or jurisdiction only if said covenant is modified to limit
in its duration or scope, then the court shall have such authority to so reform
the covenant and the Parties shall consider such covenant or covenants or other
provisions of this Attachment A to be amended and modified with respect to that
particular area or jurisdiction so as to comply with the order of any such court
and, as to all other jurisdictions, the covenants contained herein shall remain
in full force and effect as originally written. Should any court hold that these
covenants are void or otherwise unenforceable in any particular area or
jurisdiction, then the Company may consider such covenants or provisions of this
Attachment A to be amended and modified so as to eliminate therefrom the
particular area or jurisdiction as to which such covenants are so held void or
otherwise unenforceable and, as to all other areas and jurisdictions covered
hereunder, the covenants contained herein shall remain in full force and effect
as originally written.




Commercial Metals Company 2013 Long-Term Equity Incentive Plan
Award Agreement for GLT
Attachment A
